Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s argument that Matsumura fails to disclose wherein the 2n+ 1 sequences comprise a first set of 2n sequences for indicating the SR equals to 0 and a second set of 2n sequences for indicating the SR equals to 1,

the Examiner respectfully presents that Matsumura discloses -

Para [0058]: Applying phase rotation (cyclic shift of 2π/12 intervals) to 1 base sequence based on phase rotation amounts α0 to α11, individually, 12 sequences are derived. A cyclic shift candidate set may be comprised of two or more phase rotation amounts that are selected out of phase rotation amounts α0 to α11, which implies
since cyclic shift candidate set can include 2 to more phase rotation amounts out of 12 rotation amounts, which obviously include a possible of 8 phase rotations, and each cycle shift results a cyclic shifted sequence (see also Para [0064-0066] for further description illustrating transmitting sequence based PUCCH based phase shift candidate set);

Para [0060]: The sequence-based PUCCH reports UCI using 2 bits and the presence/absence of an SR using 1 bit. Hereafter, the phrase "positive SR" refers to the 

Para [0068], recognized by the Applicant, discloses for 2-bit UCI, 4 rotation amount candidates for sequence based PUCCH transmission by UE for positive SR (implying SR=1), and similarly 4 rotation amount candidates for sequence based PUCCH transmission by UE for negative SR (implying SR=0), giving a total 8 rotation amount candidates for sequence based PUCCH transmission for the 2-bit UCI. The same is illustrated in Fig. 5.
Therefore amended claim 1 and amended independent claims 13, 27, 39, 53, 65, 79, and 80 with similar features are rejected.
Dependent claims, being dependent on independent claims 1, 13, 27, 39, 53, 65, 79, and 80, are also rejected for the same reason as above.
  

/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413